Citation Nr: 0005880	
Decision Date: 03/03/00    Archive Date: 03/14/00

DOCKET NO.  90-50 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for right knee 
disability.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to compensation pursuant to the provisions of 
38 U.S.C.A. § 1151 for sleep apnea based on VA treatment in 
1986.

4.  Entitlement to restoration of a 60 percent evaluation for 
hiatal hernia with esophageal reflux, postoperative, with 
chronic diarrhea and dumping syndrome.  

5.  Entitlement to a total disability evaluation based on 
unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and his ex-wife


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The veteran served on active duty from September 1950 to July 
1954, from March 1958 to December 1967, and from January 1968 
to March 1971.  This case was remanded by the Board of 
Veterans' Appeals (Board) in September 1996 to the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, for additional development.  A May 1999 rating decision 
granted service connection for dumping syndrome as part of 
the veteran's service-connected hiatal hernia with esophageal 
reflux, postoperative, with chronic diarrhea.  The case is 
again before the Board for adjudication.

The issue of entitlement to a total disability rating based 
on unemployability due to service-connected disability will 
be addressed in the remand portion of this action.


FINDINGS OF FACT

1.  The veteran's claims for service connection for right 
knee disability and sleep apnea are not plausible.

2.  The veteran's claim for compensation pursuant to the 
provisions of 38 U.S.C.A. § 1151 for sleep apnea based on VA 
treatment in 1986 is not plausible.

3.  Evidence demonstrating improvement in the veteran's 
hiatal hernia with esophageal reflux, postoperative, with 
chronic diarrhea was not of record at the time of the March 
1993 rating decision reducing the evaluation for this 
disability from 60 to 30 percent.


CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of a well-grounded 
claim for service connection for either right knee disability 
or sleep apnea.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The veteran has not submitted evidence of a well-grounded 
claim for compensation pursuant to the provisions of 
38 U.S.C.A. § 1151 for sleep apnea based on VA treatment in 
1986.  38 U.S.C.A. § 5107(a) (West 1991).

3.  The requirements for reduction of the 60 percent rating 
for hiatal hernia with esophageal reflux, postoperative, with 
chronic diarrhea have not been met.  38 C.F.R. § 3.344(c) 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  Continuity 
of symptomatology is required when the condition noted during 
service is not shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (1999).  Service incurrence 
of arthritis may be presumed if it is manifested to a 
compensable degree within a year of the veteran's discharge 
from service.  38 U.S.C.A. §§ 1101, 1112 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1999).  Service connection may be 
granted for any disease initially diagnosed after discharge 
when all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).  

As a preliminary matter, the Board must determine whether the 
appellant has submitted evidence of a well-grounded claim.  
If he has not, his claim must fail, and VA is not obligated 
to assist him in the development of the claim.  38 U.S.C.A. 
§ 5107(a); Grottveit v. Brown, 5 Vet. App. 91 (1993); Tirpak 
v. Derwinski, 2 Vet. App. 609 (1992). 

The United States Court of Appeals for Veterans Claims 
(Court) has stated repeatedly that 38 U.S.C.A. § 5107(a) 
unequivocally places an initial burden on a claimant to 
produce evidence that a claim is well grounded.  See Grivois 
v. Brown, 6 Vet. App. 136 (1994); Grottveit v. Brown, 5 Vet. 
App. 91, at 92 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 
at 610-611 (1992).  A well-grounded claim is a plausible 
claim, that is, a claim which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  The Court has stated that the quality and 
quantity of evidence required to meet this statutory burden 
depends upon the issue presented by the claim.  Grottveit at 
92-93.  Where a determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is plausible or possible is 
required.  Id. 

Further, in order for a direct service connection claim to be 
considered plausible, and therefore well grounded, there must 
be evidence of both a current disability and evidence of a 
relationship between that disability and an injury or disease 
incurred in service or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

A service connection claim will also be well grounded if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488, 495-496 (1997).

The service medical records on file reveal that the veteran 
complained in September 1965 of pain in his right knee; mild 
chondromalacia of the right knee was noted.  The veteran's 
lower extremities were normal on physical examinations in 
September and November 1967.  His service medical records do 
not contain any complaints or diagnosis of a sleep disorder.

There were no right knee or sleep complaints, and the right 
knee was not examined, on VA examinations in May 1973 and May 
1975.  He complained on VA examinations in May 1975 and March 
1986 of loss of sleep, indicating that he always felt tired; 
he said in March 1986 that the loss of sleep was associated 
with burning and pain in his chest.  He was not evaluated for 
a sleep disorder on either examination.  The veteran's 
complaints on VA examination in August 1983 did not include 
right knee complaints.  There was full range of motion of the 
knees, and no right knee disability was diagnosed.

The veteran was hospitalized at a VA hospital in August 1986 
for possible antireflux surgery.  While hospitalized he 
underwent an esophagogastroduodenoscopy (EGD), 24 hour pH 
monitoring, and transabdominal Nissen fundoplication.  It was 
noted that the veteran tolerated his surgery well and that he 
was doing well at discharge.  The discharge diagnosis was 
reflux esophagitis with Barrett's esophagus.

On VA examination in November 1988, the veteran's complaints 
included a sharp pain in the right knee when going up and 
down stairs.  The veteran's right knee was not examined on 
musculoskeletal system examination.  When given a VA 
examination in July 1990, the veteran's complaints included a 
right knee problem since September 1965.  Examination of the 
right knee revealed normal flexion and extension with no 
muscle wasting.  Chondromalacia of the right patella by 
history was diagnosed.

The veteran testified at a personal hearing at the RO in 
September 1990 that he still had chondromalacia of the right 
knee from going up and down stairs in service.

On VA examination in July 1992, the veteran noted a history 
of right knee pain, especially with walking and climbing 
steps.  His right knee was not examined.  The diagnoses 
included right knee pain, including on walking up and down 
stairs, suggesting the possibility of chondromalacia of the 
patella.

VA outpatient records reveal complaints in September and 
December 1993 of right knee pain since service.  Degenerative 
joint disease was diagnosed in December 1993.

According to June 1994 and March 1995 statements from the 
veteran's former wife, the veteran's right knee was 
especially painful when he was standing, going up and down 
stairs, or standing on a ladder for very long.

VA outpatient records reveal that an electroencephalogram in 
May 1995 contained findings that were considered to be 
strongly suggestive of the possible presence of a sleep apnea 
syndrome.  According to the report of an August 1995 
evaluation of the veteran at a VA Sleep Disorders Center, the 
results were consistent with a diagnosis of positional 
obstructive sleep apnea syndrome.  Records dated in 1996 show 
continued problems with sleep apnea.

On VA orthopedic examination in September 1997, the veteran 
noted a history of chondromalacia since service.  He said 
that, despite some right knee discomfort since service, he 
had treated the knee himself.  Examination of the right knee 
revealed full range of motion without effusion or pain to 
patellar pressure.  X-rays of the right knee in August 1997 
were within normal limits.  The diagnoses were chronic right 
knee sprain and history of chondromalacia.  The examiner 
noted that chondromalacia is difficult to diagnosis on 
physical examination and concluded, after review of the 
record, that the service complaints of knee pain probably 
resolved and that a new problem manifested by right knee 
symptoms had occurred approximately five years earlier that 
was unrelated to his service complaints.

Although the veteran complained in service in September 1965 
of right knee pain, and mild chondromalacia was diagnosed, 
there were no subsequent right knee complaints in service or 
for many years after final service discharge.  Moreover, 
physical examination reports in September and November 1967 
indicate that the veteran's lower extremities were normal.  
There were no right knee complaints or abnormal findings on 
VA examinations in May 1973, May 1975, and August 1983; the 
initial post-service notation of right knee complaints was 
not until VA examination in November 1988, at which time no 
current right knee disability was diagnosed.  The examiner 
concluded in September 1997, after a review of the record, 
that the veteran did not have a chronic right knee disability 
in service and that there was not etiological relationship 
between any current right knee disability and his service 
right knee pain.  

There is no medical evidence of chronic right knee disability 
in service, right knee arthritis within a year of the 
veteran's discharge from service, a nexus between service and 
the veteran's current right knee disability or a nexus 
between symptomatology continuously present since service and 
a currently diagnosed right knee disorder.  The evidence 
linking the veteran's current right knee disability to 
service is limited to the veteran's own statements.  As a lay 
person, he is not qualified to render a medical diagnosis or 
an opinion concerning medical etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Therefore, the Board 
must conclude that this claim is not well grounded.

There is no medical evidence suggesting the presence of sleep 
apnea in service or until many years thereafter.  Moreover, 
there is no medical evidence suggesting that the disorder is 
etiologically related to service or to symptomatology which 
has been continuously present since service.  Again, the 
evidence linking the claimed disability to service is limited 
to the veteran's statements.  As noted above, the veteran is 
not competent to render a medical diagnosis or an opinion 
concerning medical etiology.  Id.  Therefore, this claim is 
also not well grounded.

Compensation pursuant to 38 U.S.C.A. § 1151

38 U.S.C. A § 1151 was amended by Pub. L. No. 104-204, 
effective October 1, 1997, to limit the payment of 
compensation or dependency and indemnity compensation for 
disability or death resulting from VA treatment to those 
instances where the disability or death is due to fault on 
the part of VA or an event not reasonably foreseeable.  The 
veteran's claim was filed after October 1, 1997.  Therefore, 
the amended law is applicable to his claim.  See VAOPGCPREC 
40-97. 

Compensation shall be awarded for a qualifying additional 
disability in the same manner as if such additional 
disability were service-connected.  For purposes of this 
section, a disability is a qualifying additional disability 
if the disability was not the result of the veteran's willful 
misconduct and (1) the disability was caused by hospital 
care, medical or surgical treatment, or examination furnished 
the veteran under any law administered by the Secretary and 
the proximate cause of the disability was (A) carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the Department in 
furnishing the hospital care, medical or surgical treatment, 
or examination, or (B) an event not reasonably foreseeable.  
38 U.S.C.A. § 1151 (West 1991 and Supp. 1999).

As an initial matter, the Board must also determine whether 
this claim is well grounded.  As noted above, where a 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is plausible or possible is required.  Grottveit v. 
Brown, 5 Vet. App. 91, at 92 (1993).

There is no medical evidence on file suggesting that VA 
treatment in 1986 caused or worsened the veteran's sleep 
apnea.  Specifically, the Board notes that no surgical 
complications were noted at the time of the VA surgery in 
1986, there is no medical evidence of sleep apnea until 
several years later, and there is no medical opinion on file 
suggesting that the veteran's sleep apnea is related to VA 
treatment.  The evidence supportive of the claim is limited 
to the veteran's own lay assertions concerning medical 
etiology.  They are not sufficient to well ground the claim.  
See Espiritu.  Consequently, this claim must also be denied 
as not well grounded.  

Although the September 1999 statement of the case provided 
the veteran with the VA regulation effective prior to October 
1, 1997, and did not inform him of the amendments to 
38 U.S.C.A. § 1151, the appellant has not been prejudiced by 
the RO's decision.  In this regard, the Board notes that the 
RO accorded the appellant greater consideration than his 
claim warranted under the circumstances.  In addition, since 
there is no medical evidence suggesting that the sleep apnea 
is etiologically related to VA treatment, the amendment of 
the law has no bearing on the disposition of this claim.  
Accordingly, there is no prejudice to the veteran.  Bernard 
v. Brown, 4 Vet.App. 384, 392-94 (1993).  To remand this case 
to the RO to provide the veteran with the current law noted 
above would be pointless, and in light of the above, would 
not result in a determination favorable to the appellant.  

Restoration

The veteran contends that the 60 percent evaluation for his 
service-connected gastrointestinal disability should be 
restored because there has been no improvement in the 
disability.

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1999).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1999).

In accordance with 38 C.F.R. §§ 4.1, 4.2, (1999) and 
Schafrath v. Derwinski, 1 Vet.App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's service-
connected gastrointestinal disability.  The Board has found 
nothing in the historical record which would lead it to 
conclude that the current evidence of record is not adequate 
for rating purposes, nor has the Board found any of the 
historical evidence in this case to be of sufficient 
significance to warrant a specific discussion herein.

The veteran is currently assigned a 30 percent evaluation for 
his gastrointestinal disability under Diagnostic Code 7346.  
According to Diagnostic Code 7346, a 30 percent evaluation is 
assigned for a hiatal hernia that causes persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  A 60 
percent evaluation is warranted when there are symptoms of 
pain, vomiting, material weight loss and hematemesis or 
melena with moderate anemia; or other symptom combinations 
productive of severe impairment of health.  

VA treatment records from August 1987 through November 1988 
reveal multiple gastrointestinal complaints, including 
complaints of approximately 130 bowel movements a month in 
June 1988.  An EGD in June 1988 revealed mild chronic 
inflammation of the small bowel and chronic inflammation of 
the distal esophagus, consistent with Barrett's esophagus.

On VA examination in November 1988, the veteran complained of 
cramping, gas, and chronic diarrhea.  His was 68.5 inches 
tall and weighed 198 pounds.  The gastroenterologist's 
impressions after evaluation included gastroesophageal reflux 
disease, status-post Nissen fundoplication, diarrhea of 
unknown etiology, no evidence of iron deficiency, and 
increased mean corpuscular volume of unknown etiology.

VA outpatient records from June 1989 to June 1990 reveal that 
a red blood cell (RBC) count in March 1990 was low at 4.4 
M/cmm (within normal limits is from 4.6-6.2).  The veteran 
reported in July 1990 that he was doing well but still had 
diarrhea approximately 5 times a day.  He weighed 187 pounds.

On VA examination in July 1990, RBC count was low at 4.2.  It 
was noted that the veteran, who weighed 184.5 pounds, had not 
lost any weight and did not have melena.  He said that his 
diarrhea had gone from 7-8 per day to approximately 5 per day 
after taking medication.  He did not have reflux on his 
current medication.  His bowel movements were not greasy.  
The diagnosis was diarrhea of uncertain etiology - post 
vagotomy versus chronic pancreatitis.  

The veteran testified at his RO hearing in September 1990 
that he had diarrhea but no vomiting and that he had not 
noticed any blood in his diarrhea.  Received by VA from the 
veteran at the hearing were three memo pads, each 3 x 5 
inches, that contain a day by day account of the veteran's 
gastrointestinal problems during parts of 1987, 1988, and 
1990.

VA outpatient records reveal a RBC count of 4.9 in March 1991 
and of 4.7 in April 1992.

On VA examination in July 1992, the veteran weighed 186 
pounds.  He related a history of approximately 4 bowel 
movements a day.  The veteran's abdomen was soft and 
nontender with no masses or organomegaly.  A RBC count was 
4.12, which was not noted to be low.  According to the 
results of an upper gastrointestinal series and esophogram, 
there were esophageal dysmotility with loss of the primary 
wave; some reflux of barium; some tenting of the fundus of 
the stomach, apparently due to prior surgery; and deformity 
of the second portion of the duodenum, probably due to a scar 
from prior inflammatory disease.  The examiner's impression 
was history of hiatal hernia with gastroesophageal reflux 
disorder, status post Nissen fundoplication with chronic 
diarrhea after surgery, suggesting the possibility of post 
vagotomy syndrome.  It was noted that the veteran continued 
to have gastroesophageal reflux disorder symptoms.

VA laboratory tests in August 1993 revealed a RBC count of 
4.4, while a RBC count in May 1994 was 4.5; both of these 
test results were considered low.

On VA gastrointestinal examination in September 1993, the 
veteran's complaints included pain, burning, coughing, 
dyspepsia, difficulty swallowing, frequent gastric reflux, 
and chronic diarrhea.  He said that he had from 95-120 bowel 
movements a month.  The veteran weighed 179 pounds.  Physical 
examination of the abdomen was unremarkable.  Laboratory 
tests showed a RBC count within normal limits.  The 
impressions were status post Nissen fundoplication in 1968 
for gastroesophageal reflux secondary to hiatal hernia, rule 
out dumping syndrome as etiology for chronic diarrhea, and 
gastroesophageal reflux disorder.

The veteran testified at a personal hearing at the RO in 
November 1993 that his service-connected gastrointestinal 
symptomatology was as severe as it was prior to the reduction 
from 60 to 30 percent, with bowel movements approximately 4 
times a day, anemia, and heartburn.  His ex-wife testified 
that the veteran had problems sleeping because he had to go 
to the bathroom.

According to June 1994 and March 1995 letters from the 
veteran's ex-wife, he had frequent heartburn, lots of gas, 
and diarrhea approximately 4 times a day.  She said that he 
took extra strength Maalox.

VA outpatient records from March 1995 to June 1997 reveal 
multiple blood tests; RBC results ranged from 4.4 to 4.8.  
The veteran was hospitalized for a bowel obstruction in 
February 1997, which resolved.  His RBC count was low at 4.5 
in May 1997.  An upper gastrointestinal series with small 
bowel follow through in June 1997 revealed moderate 
gastroesophageal reflux; abnormal morphology of the duodenal 
bulb, indicative of prior duodenal ulcers; and an abnormal 
appearing left descending and sigmoid colon, with loss of the 
normal Haustral patterning.

Bucyrus Community Hospital records dated in February 1997 
reveal that the veteran was hospitalized with abdominal pain 
and an episode of vomiting.  Blood tests revealed one RBC 
count lower than normal and one within normal limits.  An 
acute abdominal series demonstrated multiple air fluid levels 
throughout the abdomen.  The impression was likely partial 
bowel obstruction, resolving or resolved.

On VA fee basis examination in August 1997, the veteran noted 
95-125 bowel movements a month with associated gassy 
abdominal discomfort, without melena or loss of appetite or 
weight.  No abdominal disability was found on physical 
examination.  The examiner's impressions were chronic 
diarrhea since hiatal hernia surgery and status post 
esophageal wrap for gastroesophageal reflux.  The examiner 
noted that the veteran's loose stool might be related to 
irritable bowel syndrome and that the veteran was 
intermittently symptomatic from reflux, which was controlled 
with medication.  According to a March 1998 addendum from the 
examiner who saw the veteran in August 1997, he did not 
believe that the veteran's diarrhea was secondary to his 
hiatal hernia, although it could be secondary to irritable 
bowel syndrome or as a consequence of his vagus nerve being 
cut during surgery.  

VA blood tests dated from August 1997 to June 1998 reveal RBC 
counts that ranged from 4.3 to 4.9.

According to an October 1998 addendum from the examiner who 
saw the veteran in August 1997, and had reviewed the record, 
the veteran did not have a hiatal hernia because it was 
repaired in 1986, but there was X-ray evidence of 
gastroesophageal reflux and symptoms compatible with active 
gastroesophageal reflux disease.  There was evidence of 
Barrett's epithelium, which is a premalignant condition 
resulting from chronic gastroesophageal reflux disease.  The 
examiner went on to note that the etiology of the veteran's 
diarrhea was inconclusive, but if the onset could be shown to 
coincide with the 1986 surgery, it was more likely than not 
that the diarrheal condition occurred as a direct result of 
surgery in which one or both of the trunks of the vagus nerve 
were injured with resultant dumping syndrome.

According to a February 1999 addendum from another physician 
who had reviewed the relevant files, the veteran's primary 
symptom was diarrhea, averaging 3-4 movements a day; 
gastroesophageal reflux disease symptoms were minimal.  It 
was not anticipated that this degree of gastrointestinal 
symptomatology would preclude employment.  The degree of 
disability from the gastrointestinal symptomatology was 
considered mild to moderate.  There was no evidence of 
anemia, weight loss, or circulatory effects.

The Board must determine whether the reduction from a 60 
percent rating to a 30 percent rating for gastrointestinal 
disability was warranted.  A February 1987 rating decision 
granted a 100 percent evaluation from August 8, 1986, to 
October 31, 1986, under the provisions of 38 C.F.R. § 4.30, 
for hiatal hernia with esophageal reflux, with a history of 
iron deficiency anemia, status-post; the veteran's prior 60 
percent evaluation was reinstated effective November 1, 1986.  
A May 1989 rating decision reduced the veteran's 60 percent 
evaluation for hiatal hernia with esophageal reflux, 
postoperative, to 30 percent, effective August 1, 1989.  A 
July 1991 Board decision granted service connection for 
chronic diarrhea as secondary to surgery for the veteran's 
service-connected hiatal hernia with esophageal reflux, 
postoperative.  A February 1992 rating decision included the 
diarrhea with the service-connected hiatal hernia with 
esophageal reflux, postoperative, and restored a 60 percent 
evaluation, effective August 1, 1989.  

The veteran underwent VA examination in July 1992.  In an 
October 1992 rating decision, the RO proposed to reduce the 
veteran's rating for postoperative hiatal hernia with 
esophageal reflux and diarrhea to 30 percent and advised the 
veteran of his rights regarding this proposal in February 
1993.  A March 1993 rating decision reduced the rating for 
the veteran's service-connected gastrointestinal disability 
from 60 percent to 30 percent, effective June 1, 1993, 
because it was determined that improvement in the condition 
was shown.  Therefore, the Board concludes that the RO has 
complied with the due process procedures for reducing the 
evaluation.  38 C.F.R. § 3.105(e) (1999).

The Board notes that 38 C.F.R. § 3.344 regarding 
stabilization of disability ratings is for application, since 
the 60 percent evaluation had been in effect for a period in 
excess of five years.  See Brown v. Brown, 5 Vet. App. 413, 
418 (1993).

Rating agencies will handle cases affected by change of 
medical findings or diagnosis, so as to produce the greatest 
degree of stability of disability evaluations consistent with 
the laws and regulations governing disability compensation 
and pension.  It is essential that the entire record of 
examinations and the medical-industrial history be reviewed 
to ascertain whether the recent examination is full and 
complete.  Those examinations that are less complete than 
those on which payments were authorized or continued may not 
serve as a basis to reduce an evaluation.  Ratings on account 
of diseases subject to temporary or episodic improvement may 
not be reduced on any one examination, except in those 
instances where all the evidence of record warrants the 
conclusion that sustained improvement has been demonstrated.  
With a showing of material improvement, the rating agency 
must consider whether the evidence makes it reasonably 
certain that the improvement will be maintained under the 
ordinary conditions of life. 38 C.F.R. § 3.344.

In addition, 38 C.F.R. § 4.13 (1999) provides that when any 
change in evaluation is to be made, the rating agency should 
assure itself that there has been an actual change in the 
condition, for better or worse, and not merely a difference 
in the thoroughness of the examination or in use of 
descriptive terms.

In this case, the Board notes that the only differences 
between the findings on VA examination in July 1990 and on VA 
examination in July 1992 are that RBC counts went from 4.2 to 
4.12 and bowel movements went from 5 a day to 4 a day.  
Although RBC counts were 4.9 in March 1991 and 4.7 in April 
1992, the 4.12 noted in July 1992 is actually lower than the 
RBC count in July 1990.  The evidence does not show material 
improvement in the veteran's service connected 
gastrointestinal disability because the veteran continued to 
have gastrointestinal symptomatology, especially chronic 
diarrhea, that was still productive of severe impairment of 
health.  Therefore, restoration of the previously assigned 60 
percent evaluation is warranted, effective the date of the 
reduction.  38 C.F.R. § 3.344(c).





ORDER

Entitlement to service connection for right knee disability 
is denied.

Entitlement to service connection for sleep apnea is denied.

Entitlement to compensation pursuant to the provisions of 
38 U.S.C.A. § 1151 for sleep apnea based on VA treatment in 
1986 is denied.

Restoration of a 60 percent evaluation for hiatal hernia with 
esophageal reflux, postoperative, with chronic diarrhea and 
dumping syndrome is granted, effective the date of the 
reduction.


REMAND

In light of the Board's decision to grant restoration of a 60 
percent evaluation for the veteran's service-connected 
gastrointestinal disability, the issue of entitlement to a 
total rating based on unemployability is REMANDED to the RO 
for the following actions:

1.  The veteran should be asked to 
provide the names, addresses and 
approximate dates of treatment of all 
health care providers who have treated 
him for his service-connected disorder 
since March 1999.  He should be asked to 
fill out any necessary consent forms for 
the release of his private medical 
records.  The RO should then obtain 
copies of all indicated records and 
associate them with the claims folder.  

2.  The veteran should be requested to 
provide updated information concerning 
his education and industrial background.

3.  After the above, the RO should 
undertake any other indicated development 
and readjudicate the issue of entitlement 
to a total rating on the basis of 
unemployability in light of the above 
grant of restoration of a 60 percent 
evaluation for hiatal hernia with 
esophageal reflux, postoperative, with 
chronic diarrhea and dumping syndrome.

4.  If the above noted issue is not 
granted to the veteran's satisfaction, a 
supplemental statement of the case should 
be issued to the veteran and his 
representative and they should be given 
an opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This case 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1999) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, 


directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals

 

